10/30/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                               August 21, 2018 Session

               ROBIN LYNN BOLT v. MICHAEL DAVID BOLT

                 Appeal from the Circuit Court for Monroe County
                     No. V16278S     J. Michael Sharp, Judge


                            No. E2017-02357-COA-R3-CV



This appeal arose from a divorce action filed by the wife. Prior to the onset of the
litigation, the parties had been married for eighteen years with one minor child born
during the marriage. On November 2, 2017, the trial court granted the divorce; divided
the marital property according to the wife’s proposed property distribution; awarded to
the wife alimony in futuro in the amount of $1,100 per month; awarded to the wife half of
her attorney’s fees as alimony in solido; and adopted the husband’s proposed permanent
parenting plan. Although the husband’s permanent parenting plan contained a child
support calculation based on monthly income estimates, the court ordered the child
support payments to be calculated using the average of the parties’ respective incomes
from the previous three years. The husband has appealed. Because it is unclear whether
the trial court classified the real property upon which the marital home is located as
marital property or the wife’s separate property prior to awarding her its value and
because we determine that the order appealed from contains an internal inconsistency
with respect to the amount of child support awarded, we vacate the trial court’s
distribution of marital property and its awards of alimony and child support. We remand
for the trial court to clarify its property classification and resolve the inconsistency
concerning child support prior to rendering judgment regarding an award of alimony.
The trial court’s judgment granting the divorce is otherwise affirmed.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                Affirmed in Part, Vacated in Part; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and CHARLES D. SUSANO, JR., J., joined.

Robert L. Jolley, Jr., and Megan A. Swain, Knoxville, Tennessee, for the appellant,
Michael David Bolt.
Steven B. Ward, Madisonville, Tennessee, for the appellee, Robin Lynn Bolt.

                                       OPINION

                         I. Factual and Procedural Background

        Robin Lynn Bolt (“Wife”) and Michael David Bolt (“Husband”) were married on
July 18, 1998, and had one child during the marriage, who was sixteen years old at the
time of trial in 2017. On November 21, 2016, Wife filed a complaint for divorce in the
Monroe County Circuit Court (“trial court”) on the grounds of irreconcilable differences
or, in the alternative, inappropriate marital conduct. See Tenn. Code Ann. § 36-4-
101(11), (14) (2017). In her complaint, Wife requested, inter alia, an equitable
distribution of marital assets and debt and awards of “suitable alimony in futuro, alimony
in solido, temporary alimony, rehabilitative alimony, permanent alimony, attorney’s fees
and suit expenses[.]”

       On December 2, 2016, Husband filed an answer to the divorce complaint,
admitting irreconcilable differences and denying inappropriate marital conduct. In an
order entered on February 10, 2017, the trial court directed that mediation be scheduled.
The parties accordingly participated in mediation, which ultimately did not result in a
settlement. On July 13, 2017, Husband filed a counter-complaint for divorce, alleging
the ground of irreconcilable differences or, in the alternative, grounds of inappropriate
marital conduct and indignities to Husband’s person. See Tenn. Code Ann. § 36-4-
101(11), (12), (14). Husband concomitantly filed a proposed permanent parenting plan
wherein Wife was designated as the primary residential parent with 251 days per year of
residential co-parenting time. Husband’s proposed permanent parenting plan also
incorporated a child support worksheet in which he listed Wife’s gross monthly income
at $3,500.00 and Husband’s gross monthly income at $8,290.05, calculating Husband’s
monthly child support payments to be $748.00.

        The trial court conducted a bench trial over the course of two days on September
29, 2017, and October 5, 2017. During the trial, the court considered testimony from
Husband, Wife, the parties’ minor child, Wife’s adult daughter from a previous marriage,
Husband’s mother, and two women whom Wife alleged to have been in extramarital
relationships with Husband. As part of the proof, the parties presented self-reported
estimates of their income and expenses, separate estimates of the value of marital assets,
and separate proposals for the division of marital assets and debt. At the conclusion of
the trial, the trial court took the matter under advisement, affording the parties four or
five days to reach an agreement regarding the issues prior to the issuance of the court
order.

                                            2
       On November 2, 2017, the trial court entered a final order listing its findings of
fact and addressing in turn the permanent parenting plan, the grounds for divorce, the
equitable division of marital property, an award of alimony to Wife, attorney’s fees, and
court costs. Pertinent to this appeal, the trial court found that Wife, who was fifty-two
years old at the time, had an annual income ranging from $44,000.00 to $45,000.00 and
that Husband, who was forty-seven years of age, had “averaged well in excess of
$90,000.00 for the last three years.” The trial court further found that both parties should
be able “to work full time in their current or better positions for the foreseeable future,”
although the court expressed concerns regarding Wife’s physical health.

       The trial court granted a divorce to Wife based on the ground of Husband’s
inappropriate marital conduct.1 The trial court adopted Husband’s proposed permanent
parenting plan, specifically finding in pertinent part:

        The court finds [Husband’s] proposed permanent parenting plan to be in the
        best interest of the child and the court adopts [Husband’s] proposed
        permanent parenting plan as the permanent parenting plan going forward.

               However, with regard to the child support calculation, the court finds
        that the parties shall use the average of their previous three years income as
        the income figure to be used for calculating child support. The court finds
        that the parties’ gross income average during the last three years is an
        accurate reflection of their actual income earning ability as well as an
        accurate reflection of their real income.

(Internal citations to record omitted.) The permanent parenting plan, entered on
November 7, 2017, listed the monthly child support as $748.00 per month, as was
previously calculated in Husband’s proposed permanent parenting plan. However, the
permanent parenting plan did not include an updated child support worksheet or provide
any other indication as to whether the court had adjusted the child support calculation to
reflect the parties’ incomes as averaged from the past three years as ordered.

      As to the division of marital property, the trial court made what it determined to be
an equitable division of the marital estate, which included the parties’ marital residence, a
modified double-wide mobile home, located on real property purchased by Wife prior to

1
  Although Husband contends that the trial court erred in its determination regarding grounds for divorce,
Husband did not include divorce grounds within his statement of the issues on appeal. See Tenn. R. App.
P. 13(b) (“Review generally will extend only to those issues presented for review.”); Owen v. Long Tire,
LLC, No. W2011-01227-COA-R3-CV, 2011 WL 6777014, at *4 (Tenn. Ct. App. Dec. 22, 2011) (“The
requirement of a statement of the issues raised on appeal is no mere technicality.”). Therefore, we will
not extend our review to the trial court’s finding of inappropriate marital conduct.
                                                       3
the marriage. The trial court directed that the marital residence should be appraised and
that Wife would be entitled to the current value of the underlying real property because
she had purchased that property “out of her own funds.” The trial court further
determined that the marital home and any fixtures to the real property should be valued
and that the parties were entitled to an equal portion of that value. As an equitable
division, the trial court ordered that after the appraisal of the property, “the parties shall
have the right to either (a) bid on the house individually, with the highest bidder
purchasing the home, or (b) the parties may choose to list the house for sale and the
proceeds shall be used to pay the marital debt . . . with any remaining balance to be split
equally between the parties.”

       With respect to spousal support, the trial court awarded to Wife $1,100.00 per
month in the form of alimony in futuro and half of her attorney’s fees as alimony in
solido. The court made the following findings in pertinent part:

              The relative earning capacity of [Wife] has been and, in the court’s
       opinion, will remain less than half of what the earning capacity of
       [Husband] has been and is. Because [Husband’s] earning capacity is so
       much greater, and his income has been so much greater, then his profit
       sharing and/or retirement plans or pension plans are far greater than
       [Wife’s].

               [Wife], prior to taking her present job, went back to school and
       received the appropriate training to become a radiology technician. Given
       her age and the length of time that she has been in her job, the court finds
       that it is not reasonable to assume that she can go back to school to the
       point of securing such an education and/or training to improve her earning
       capacity to a level anywhere near what [Husband] has been earning the
       previous three years, and actually more than the previous three years. . . .
       given the fact that [Wife] is about five years older than [Husband], and
       given the fact that her physical health is at least of concern to the court, and
       given the great disparity of their current incomes and their income earning
       potential, the court finds that alimony is called for in this case.

       ***

       Both parties have essentially equal separate assets, and based upon the
       court’s division of the marital estate, each will leave this marriage with
       similar assets and liabilities.

       ***
                                              4
                Ultimately, the court finds that [Wife] is the economically
       disadvantaged spouse, and has a definite need for alimony. The court finds
       that it is not likely that [Wife] could do any additional educational training,
       or take any reasonable steps to substantially increase her earning capacity to
       a level anywhere near the earning capacity already existing for [Husband],
       based upon the history of his income. Additionally, the court finds, based
       upon the history of [Husband’s] annual income, that [Husband] has the
       ability to pay alimony.

        On December 1, 2017, Husband filed a notice of appeal. Ten days later, Wife
filed a Motion to Enforce and to Calculate Child Support in the trial court, alleging that
the trial court’s November 2, 2017 order was not a final order because the court had not
yet calculated child support pursuant to the Tennessee child support guidelines. Upon a
review of the trial court’s order, we determine that because the trial court’s judgment
included an order of child support, it is a final order vesting this Court with subject matter
jurisdiction. See Tenn. R. App. P. 3(a).

        In this Court, Husband filed a “Motion to Consider Post-Judgment Facts and/or to
Supplement the Record” with a child support worksheet and an appraisal of the marital
residence. Although Husband states in his brief that “the child support worksheet [was]
subsequently ordered by the trial court,” no court order was presented to this Court with
the child support amount in the worksheet. This Court denied the motion, pursuant to
Tennessee Rule of Appellate Procedure 14, without prejudice to Husband’s ability to
seek supplementation of the record with the trial court if the documents were made part
of the record below. Husband did not further pursue supplementation of the record.

                                    II. Issues Presented

      Husband presents three issues on appeal, which we have restated slightly as
follows:

       1.     Whether the trial court erred by determining that awards to Wife of
              alimony in futuro and alimony in solido were appropriate prior to
              calculating child support and valuing the marital estate.

       2.     Whether the trial court erred by awarding alimony in futuro and
              alimony in solido to Wife.




                                              5
      3.     Whether the trial court erred by awarding the value of the real
             property on which the marital residence was located to Wife as her
             separate property.

                                 III. Standard of Review

       In a case involving issues of spousal support, our Supreme Court has elucidated
the applicable standard of review as follows:

      [A] trial court’s decision regarding spousal support is factually driven and
      involves the careful balancing of many factors. Kinard v. Kinard, 986
S.W.2d 220, 235 (Tenn. Ct. App. 1998); see also Burlew [v. Burlew], 40
      S.W.3d [465,] 470 [(Tenn. 2004)]; Robertson v. Robertson, 76 S.W.3d 337,
      340-41 (Tenn. 2002). As a result, “[a]ppellate courts are generally
      disinclined to second-guess a trial judge’s spousal support decision.”
      Kinard, 986 S.W.2d at 234. Rather, “[t]he role of an appellate court in
      reviewing an award of spousal support is to determine whether the trial
      court applied the correct legal standard and reached a decision that is not
      clearly unreasonable.” Broadbent v. Broadbent, 211 S.W.3d 216, 220
      (Tenn. 2006). Appellate courts decline to second-guess a trial court’s
      decision absent an abuse of discretion. Robertson, 76 S.W.3d at 343. An
      abuse of discretion occurs when the trial court causes an injustice by
      applying an incorrect legal standard, reaches an illogical result, resolves the
      case on a clearly erroneous assessment of the evidence, or relies on
      reasoning that causes an injustice. Wright ex rel. Wright v. Wright, 337
S.W.3d 166, 176 (Tenn. 2011); Henderson v. SAIA, Inc., 318 S.W.3d 328,
      335 (Tenn. 2010). This standard does not permit an appellate court to
      substitute its judgment for that of the trial court, but “‘reflects an awareness
      that the decision being reviewed involved a choice among several
      acceptable alternatives,’ and thus ‘envisions a less rigorous review of the
      lower court’s decision and a decreased likelihood that the decision will be
      reversed on appeal.’” Henderson, 318 S.W.3d at 335 (quoting Lee
      Medical, Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010)).
      Consequently, when reviewing a discretionary decision by the trial court,
      such as an alimony determination, the appellate court should presume that
      the decision is correct and should review the evidence in the light most
      favorable to the decision. Wright, 337 S.W.3d at 176; Henderson, 318
S.W.3d at 335.

Gonsewski v. Gonsewski, 350 S.W.3d 99, 105-06 (Tenn. 2011) (internal footnotes
omitted).
                                             6
       Additionally, our Supreme Court has explained the applicable standard of
appellate review in a case involving the proper classification and distribution of assets
incident to a divorce as follows:

             This Court gives great weight to the decisions of the trial court in
      dividing marital assets and “we are disinclined to disturb the trial court’s
      decision unless the distribution lacks proper evidentiary support or results
      in some error of law or misapplication of statutory requirements and
      procedures.” Herrera v. Herrera, 944 S.W.2d 379, 389 (Tenn. Ct. App.
      1996). As such, when dealing with the trial court’s findings of fact, we
      review the record de novo with a presumption of correctness, and we must
      honor those findings unless there is evidence which preponderates to the
      contrary. Tenn. R. App. P. 13(d); Union Carbide Corp. v. Huddleston, 854
S.W.2d 87, 91 (Tenn. 1993). Because trial courts are in a far better position
      than this Court to observe the demeanor of the witnesses, the weight, faith,
      and credit to be given witnesses’ testimony lies in the first instance with the
      trial court. Roberts v. Roberts, 827 S.W.2d 788, 795 (Tenn. Ct. App.
      1991). Consequently, where issues of credibility and weight of testimony
      are involved, this Court will accord considerable deference to the trial
      court’s factual findings. In re M.L.P., 228 S.W.3d 139, 143 (Tenn. Ct.
      App. 2007) (citing Seals v. England/Corsair Upholstery Mfg. Co., 984
S.W.2d 912, 915 (Tenn. 1999)). The trial court’s conclusions of law,
      however, are accorded no presumption of correctness. Langschmidt v.
      Langschmidt, 81 S.W.3d 741, 744-45 (Tenn. 2002).

Keyt v. Keyt, 244 S.W.3d 321, 327 (Tenn. 2007). Questions related to the classification
of assets as marital or separate are questions of fact. Bilyeu v. Bilyeu, 196 S.W.3d 131,
135 (Tenn. Ct. App. 2005).

      Furthermore, as this Court has previously explained:

             Because Tennessee is a “dual property” state, a trial court must
      identify all of the assets possessed by the divorcing parties as either
      separate property or marital property before equitably dividing the marital
      estate. Separate property is not subject to division. In contrast, Tenn. Code
      Ann. § 36-4-121(c) outlines the relevant factors that a court must consider
      when equitably dividing the marital property without regard to fault on the
      part of either party. An equitable division of marital property is not
      necessarily an equal division, and § 36-4-121(a)(1) only requires an
      equitable division.
                                            7
McHugh v. McHugh, No. E2009-01391-COA-R3-CV, 2010 WL 1526140, at *3 (Tenn.
Ct. App. Apr. 16, 2010) (internal citations omitted). See Manis v. Manis, 49 S.W.3d 295,
306 (Tenn. Ct. App. 2001) (explaining that appellate courts reviewing a distribution of
marital property “ordinarily defer to the trial judge’s decision unless it is inconsistent
with the factors in Tenn. Code Ann. § 36-4-121(c) or is not supported by a preponderance
of the evidence.”).

                                 IV. Awards of Alimony

       Husband contends that the trial court erred in its awards of alimony to Wife,
arguing that the facts in the record are contrary to the trial court’s findings on the issue.
Husband asserts that the trial court did not properly consider the issue of alimony because
it had not first calculated child support, which has a material effect on both Wife’s need
and Husband’s ability to pay. Upon a thorough review of the record and relevant case
law, and upon discerning the existence of an internal inconsistency in the trial court’s
award of child support, we conclude that the trial court’s determination of alimony prior
to calculating child support was premature.

        Tennessee law recognizes four types of spousal support: (1) alimony in futuro,
also known as periodic alimony; (2) alimony in solido, also known as lump-sum alimony;
(3) rehabilitative alimony; and (4) transitional alimony. Tenn. Code Ann. § 36-5-121(d)
(2017); Mayfield v. Mayfield, 395 S.W.3d 108, 115 (Tenn. 2012). Our statutory scheme
indicates a legislative preference favoring short-term spousal support, rehabilitative and
transitional alimony, over the long-term types of support, alimony in futuro and alimony
in solido. See Tenn. Code Ann. § 36-5-121(d)(2)-(3); Mayfield, 395 S.W.3d at 115;
Riggs v. Riggs, 250 S.W.3d 453, 456 (Tenn. Ct. App. 2007).

       It is well settled that “trial courts in Tennessee have broad discretion to determine
whether spousal support is needed and, if so, to determine the nature, amount, and
duration of the award.” Mayfield, 395 S.W.3d at 114; see also Fickle v. Fickle, 287
S.W.3d 723, 736 (Tenn. Ct. App. 2008). When determining whether spousal support is
needed and the appropriate nature of the support, Tennessee law instructs trial courts to
look first to whether a spouse is economically disadvantaged relative to the other spouse,
then to whether rehabilitation is feasible. See Tenn. Code Ann. § 36-5-121(d)(2)-(3). As
Tennessee Code Annotated § 36-5-121(d)(2) explains:

       To be rehabilitated means to achieve, with reasonable effort, an earning
       capacity that will permit the economically disadvantaged spouse’s standard
       of living after the divorce to be reasonably comparable to the standard of
       living enjoyed during the marriage, or to the post-divorce standard of living
                                             8
      expected to be available to the other spouse, considering the relevant
      statutory factors and the equities between the parties.

       Tennessee Code Annotated § 36-5-121(i) (2017) provides the following relevant
statutory factors for a trial court to consider:

      (1)    The relative earning capacity, obligations, needs, and financial
             resources of each party, including income from pension, profit
             sharing or retirement plans and all other sources;

      (2)    The relative education and training of each party, the ability and
             opportunity of each party to secure such education and training, and
             the necessity of a party to secure further education and training to
             improve such party’s earnings capacity to a reasonable level;

      (3)    The duration of the marriage;

      (4)    The age and mental condition of each party;

      (5)    The physical condition of each party, including, but not limited to,
             physical disability or incapacity due to a chronic debilitating disease;

      (6)    The extent to which it would be undesirable for a party to seek
             employment outside the home, because such party will be custodian
             of a minor child of the marriage;

      (7)    The separate assets of each party, both real and personal, tangible
             and intangible;

      (8)    The provisions made with regard to the marital property, as defined
             in § 36-4-121;

      (9)    The standard of living of the parties established during the marriage;

      (10)   The extent to which each party has made such tangible and
             intangible contributions to the marriage as monetary and homemaker
             contributions, and tangible and intangible contributions by a party to
             the education, training or increased earning power of the other party;

      (11)   The relative fault of the parties, in cases where the court, in its
             discretion, deems it appropriate to do so; and
                                             9
       (12)   Such other factors, including the tax consequences to each party, as
              are necessary to consider the equities between the parties.

       “Although each of these factors must be considered when relevant to the parties’
circumstances, ‘the two that are considered the most important are the disadvantaged
spouse’s need and the obligor spouse’s ability to pay.’” Gonsewski, 350 S.W.3d at 110
(quoting Riggs, 250 S.W.3d at 457). “Child support decisions should precede decisions
about spousal support because a spouse’s ability to pay spousal support may be directly
and significantly influenced by the amount of child support he or she has been ordered to
pay.” Anderton v. Anderton, 988 S.W.2d 675, 679 (Tenn. Ct. App. 1998).

        Although the trial court stated in its order that it would adopt Husband’s proposed
permanent parenting plan, the court specified: “However, with regard to the child
support calculation, the court finds that the parties shall use the average of their previous
three years income as the income figure to be used for calculating child support.” The
trial court’s specification of income averaging for calculation of child support subsequent
to the court’s adoption of Husband’s permanent parenting plan ostensibly indicates that
the court intended to adopt a different amount of monthly child support than the amount
Husband had originally proposed. However, the permanent parenting plan entered by the
trial court includes monthly child support payments in the amount of $748.00, which is
identical to Husband’s proposed monthly child support amount in the permanent
parenting plan filed with his counter-complaint.

        Certainly, it is possible that the trial court’s calculations averaging the parties’
respective incomes from the past three years resulted in an amount of monthly child
support that was coincidentally identical to Husband’s proposed child support payments.
Nonetheless, without a child support worksheet or other documentation indicating how
the trial court arrived at $748.00 as the monthly child support payment, we cannot discern
whether this amount accurately reflects the court’s order. We additionally note that Wife
in her post-judgment motion had argued that child support had not yet been calculated,
indicating some question resulting from the trial court’s order.

       We therefore determine that the trial court’s order and approved permanent
parenting plan contain an apparent inconsistency as to the specific amount of the monthly
child support payment. Moreover, the amount of child support awarded materially
affects whether spousal support is appropriate and the amount of spousal support
awarded. See Anderton, 988 S.W.2d at 679. Child support thus being a fundamental
factor for decisions regarding spousal support, we vacate the trial court’s order awarding
child support and alimony to Wife. We also remand this matter to the trial court for the

                                             10
purpose of resolving the inconsistency in its order concerning child support prior to
determining the amount and nature of alimony that is appropriate in this case.

                               V. Marital Property Division

       Husband additionally contends that the trial court erred by determining that the
real property on which the marital residence was situated was Wife’s separate property
and not marital property to be equitably divided. Husband does not dispute that prior to
the marriage, Wife purchased the unimproved real property, used title to the real property
to secure the loan obligation on the mobile home, and placed the mobile home on the real
property. Following the marriage, both parties contributed to payments toward the loan
for the marital home. The parties also added improvements to the structure, including the
construction of a porch and two additional bedrooms, which have rendered what had been
a mobile home indisputably immobile. Husband’s argument centers on the proposition
that any increase to the value of the land based on the parties’ contribution during the
marriage would be marital property. See Tenn. Code Ann. § 36-4-121(b)(1)(B)(i) (2017).

        When equitably distributing the marital property, the trial court should first
identify all property interests at issue in the divorce proceeding. See Keyt v. Keyt, 244
S.W.3d 321, 328 (Tenn. 2007). After identifying the property interests, the trial court
should then classify the property as either marital or separate property. Id. It is well
settled that a trial court must identify all assets of the parties in divorce proceedings as
either separate or marital property prior to equitably distributing the marital property. See
Keyt, 244 S.W.3d at 328; McHugh, 2010 WL 1526140, at *3. The classification of the
property “is an important threshold matter because courts do not have the authority to
make a distribution of separate property.” Summer v. Summer, 296 S.W.3d 57, 60 (Tenn.
Ct. App. 2008).

       Upon our thorough review of the trial court’s factual findings and legal
conclusions, we determine that the trial court’s final judgment is unclear regarding the
court’s classification of the real property on which the marital home is located.
Regarding the unimproved real property and the marital residence, the trial court found as
follows in pertinent part:

       [Wife] purchased the real property, upon which the parties’ marital
       residence sits, prior to the marriage. [Wife] paid for the property out of her
       own personal funds prior to the marriage. [Wife] paid $9,500.00 for the
       property, based upon the sworn affidavit shown on the Deed. [Wife]
       purchased the double wide mobile home that became the parties[’] marital
       residence prior to the parties[’] marriage. [Wife] used her real property as
       collateral for the loan for the double wide mobile home. [Wife] began
                                             11
       paying for the double wide mobile home out of her own personal income
       prior to the marriage. However, the parties married soon after the purchase
       of the double wide mobile home, and both parties have contributed to the
       payment of the double wide mobile home since the date of their marriage.
       Since the date of the marriage, both parties also contributed to the payment
       of a home equity line of credit (HELOC) that was used to build onto the
       double wide mobile home on at least two occasions, once to add on two
       bedrooms, and another time to add a porch and/or sun room. The sun room
       remains unfinished. Both parties agree that the bedroom addition, as well
       as possibly the other addition, were done by family and/or friends, and may
       not be completely structurally sound and/or correct as it relates to the
       construction. However, there is no question that the rooms have added to
       the overall space and livability of the home.

       ***

               With regard to the parties’ marital residence, the court finds that the
       marital residence should be appraised by a qualified/certified real estate
       appraiser, and the parties shall divide the proceeds as follows: [Wife] is
       entitled to the value of the real property since she bought and paid for the
       real property out of her own funds and is entitled to whatever the current
       value of the real property alone is. Otherwise, the house and any fixtures to
       the real property shall be valued and the parties are entitled to an equal
       share of the remaining value based upon a current real estate appraisal. The
       court finds it necessary to do this, due to the fact that both parties’ proposed
       values are so vastly different. . . . Once the property value is determined,
       then the parties shall have the right to either (a) bid on the house
       individually, with the highest bidder purchasing the home, or (b) the parties
       may choose to list the house for sale and the proceeds shall be used to pay
       the marital debt . . . with any remaining balance to be split equally between
       the parties.

(Internal citations to record omitted.)

        Determining that Wife was entitled to “whatever the current value of the real
property alone is,” the trial court divided the value of the marital residence and any
fixtures thereto equally between Wife and Husband. We discern two possible
interpretations of this division. First, the trial court may have awarded the real property
on which the marital home was located to Wife as her separate property. Alternatively,
the trial court may have awarded the value of the real property to Wife as part of an
equitable distribution of the marital property, taking into consideration the fact that she
                                             12
purchased the land prior to the marriage. See Larsen-Ball v. Ball, 301 S.W.3d 228, 231
(Tenn. 2010) (holding that an equitable division of a marital estate is not necessarily an
equal division). Following a thorough review of the record, we conclude that the trial
court’s classification of the real property is unclear, which precludes our review of
whether the trial court erred by awarding the value of the real property to Wife in its
judgment. Accordingly, we vacate the trial court’s division of the marital estate and
remand for a proper classification of the real property at issue prior to the trial court’s
equitably dividing the marital estate.

                                      VI. Conclusion

        For the foregoing reasons, we vacate the trial court’s order granting awards of
child support and alimony to Wife and equitably dividing the marital estate. We remand
to the trial court to resolve the inconsistency with respect to its award of child support to
Wife and to specifically classify the real property prior to equitably dividing the marital
estate, setting child support, and awarding alimony. We affirm the trial court’s judgment
in all other respects. Costs on appeal are taxed one-half to the appellant, Michael David
Bolt, and one-half to the appellee, Robin Lynn Bolt.



                                                  _________________________________
                                                  THOMAS R. FRIERSON, II, JUDGE




                                             13